Citation Nr: 0726038	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the 
scalp.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches secondary to a head injury.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from February 1953 to March 
1954.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The record shows that the veteran's claim for service 
connection for headaches secondary to a head injury was 
previously denied by the RO in August 1973.  The veteran did 
not appeal that decision, and it became final.  See 38 C.F.R. 
§ 3.104(a).  Therefore, the current issue is as characterized 
on the first page of the present decision.

In July 2007, the veteran's representative filed a motion to 
advance this case on the Board's docket.  The motion was 
granted on August 3, 2007.

The issues of entitlement to a compensable evaluation for the 
scalp scar, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for headaches secondary to a head injury, are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDING OF FACT

The veteran's asbestosis is not related to his period of 
active military service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The March 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Applicable laws and regulations

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).


To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran contends that he was exposed to asbestos while on 
active duty.  He asserts that he worked around ships, 
cleaning them.  He says he was exposed to asbestos while he 
was being transported on ships overseas.  His military 
records show that he served in the U.S. Army, as a light 
truck driver.

The veteran submitted numerous private treatment records.  A 
physician noted in 1998 that the veteran was not sure when he 
had been exposed to asbestos.  He noted that after service he 
had worked at the Alcoa and DuPont plants, and that he had 
been a farm laborer, a pipeline worker, and a machinist.  He 
commented that he had been around a lot of boilers and pipe 
insulation.  He complained of frequent wheezing and chest 
tightness.  There were crackles present.  A chest X-ray 
showed parenchymal and pleural changes consistent with 
previous asbestos exposure.

A September 2000 private outpatient report referred to the 
veteran's post-service occupational exposure to asbestos: he 
had been exposed to this material while working around 
firebricks and kilns, doing that work from his mid-20's until 
the 1970's.  The impression noted interstitial infiltrates on 
chest X-rays, as well as a restrictive process noted on his 
pulmonary function tests (PFTs).  He was found to have 
pneumoconiosis; in particular, he had pulmonary asbestosis 
and pulmonary silicosis.

In December 2002, a Dr. S. prepared a report for the 
veteran's then attorney.  The veteran indicated to this 
physician that he was unaware of any asbestos exposure while 
in service.  However, he described a great deal of post-
service occupational exposure.  He had reportedly worked 
around a great number of chemical plants, foundries, 
pipelines, and well digging.  As a laborer, he had worked 
around asbestos pipe covers and pipe fitters.  He had also 
worked for the Alcoa and DuPont Corporations, manufacturing 
boilers and installing new firebrick.  He stated that he had 
also knocked asbestos off pipes and had worked with pipe 
fitters, mixing asbestos mud.  He would then trowel the 
asbestos mud onto the pipes.  Afterward, he had used air 
hoses to clean up asbestos dust.  This physician stated that, 
with a reasonable degree of certainty, it could be concluded 
that the veteran had interstitial fibrosis caused by 
pulmonary asbestosis.  

After a careful review of the evidence of record, the Board 
finds that service connection for asbestosis has not been 
established.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We are 
aware that lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).


The service medical records do not show any treatment for, or 
complaints of, any lung disorders.  The post-service evidence 
shows that the veteran had significant occupational exposure 
to asbestos, and has been diagnosed with pulmonary changes 
consistent with asbestosis.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by describing 
events or disabilities that are susceptible of observation by 
lay persons, as discussed above.  If the veteran had an 
ongoing respiratory condition since his separation from 
service, he is certainly competent to report these symptoms.  
However, the Board does not believe that any specific 
respiratory disorder, as opposed to symptoms of breathing 
difficulties, is subject to lay diagnosis.  Ascertaining the 
cause and etiology of pulmonary symptoms, that is, what 
disorder these symptoms could be related to, requires 
specialized medical training, which there is no evidence the 
veteran has in tis case.  

The Board has carefully considered the contentions of the 
veteran that he had brief exposure to asbestos while being 
transported overseas on military vessels; however, the 
objective evidence clearly demonstrates significant and long-
term post-service occupational exposure to asbestos.  The 
veteran has not presented any evidence that any brief, 
undocumented, exposure to asbestos onboard military vessels 
was the cause of his diagnosed asbestosis, as opposed to his 
extensive, documented, post-service exposure.  With all due 
respect for the veteran's sincere belief in the validity of 
his claim for compensation, he does not have the medical 
expertise needed in this case to either diagnose his 
respiratory disorder or to render an opinion as to its 
etiology.  See Espiritu, supra.  

As a consequence, the Board finds that the weight of the 
evidence is against a finding of a disease or injury in 
service or of a nexus between his currently diagnosed 
asbestosis and his service.  The preponderance of the 
evidence is thus against the claim for service connection for 
asbestosis, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

The veteran has also requested that a compensable evaluation 
be assigned for the scar on his scalp, and that his claim for 
service connection for headaches secondary to a head injury 
be reopened and service connection awarded.  In regard to the 
scar on the scalp, the veteran has asserted that it is 
occasionally raw and irritated.  The scar was last examined 
by VA in June 2004, and he has indicated that it has worsened 
since that time.  Despite these assertions, no additional 
examination has been conducted.  The Board finds that such an 
examination would be helpful in this case. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In regard to the claim to reopen his claim for service 
connection for headaches as secondary to a head injury, the 
Board has already noted that this claim was denied in August 
1973, and the veteran did not appeal that decision.  However, 
the RO did not appropriately address the claim as one 
requiring the submission of new and material evidence.  For 
the Board to address this issue on the basis of whether new 
and material evidence has been submitted, without the RO 
doing so first would be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (before the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran would be 
prejudiced thereby).  This is particularly so since the 
veteran has not been provided with notice as to the evidence 
needed to reopen previously denied claims as mandated by Kent 
v. Nicholson, 20 Vet. App. 1 ( 2006), which was decided 
during the pendency of this appeal. 

In Kent, the Court of Appeals for Veterans Claims found that 
VA must notify a claimant of the evidence and information 
needed to reopen the claim, as well as the evidence and 
information needed to establish entitlement to service 
connection for the underlying condition(s) claimed (that is, 
that the obligations under Kent do not modify the requirement 
that VA must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  Therefore, this issue must be remanded so that the 
veteran can be provided with the appropriate notice and the 
claim considered on a new and material evidence basis.

In view of he foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a 
dermatological examination in order to 
ascertain the current nature and degree of 
severity of the service-connected scar of 
the scalp.  The examiner must be provided 
with the entire claims file to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.    

a.  The examination should indicate 
whether or not there is at least one 
characteristic of disfigurement.

b.  NOTE:  The eight characteristics of 
disfigurement are: skin indurated and 
inflexible in an area exceeding six 
square inches; underlying soft tissue 
missing in an area exceeding six square 
inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square 
inches; skin hypo- or hyperpigmented in 
an area exceeding six square inches; 
scar adherent to the underlying tissue; 
surface contour of scar elevated or 
depressed on palpation; scar at least 
one-quarter inch in length; or scar 
five or more inches in length.

c.  The examination should also 
indicate whether or not there is an 
unstable superficial scar or a 
superficial scar that is painful on 
examination.

d.  All indicated special studies 
deemed necessary must be conducted.  A 
complete rationale for any opinions 
expressed must be provided.

2.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements pertaining to the 
issue of whether new and material evidence 
had been presented to reopen the claim for 
service connection for headaches as 
secondary to a head injury, to include 
both the Dingess and Kent decisions of the 
Court, particularly as pertaining to cases 
involving a requirement of new and 
material evidence to reopen a previously 
finally denied claim.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for a compensable evaluation for the 
service-connected scar on the scalp and 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for headaches as secondary to a 
head injury should be readjudicated.  If 
any decision remains adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


